Citation Nr: 1439125	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  08-30 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected cervical strain with disc abnormality, C2-C6, with C5-6 disc protrusion with osteophyte (hereinafter referred to as "service-connected cervical spine disability").  

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to the service-connected cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from May 1981 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

These claims were previously remanded by the Board in November 2009 for additional evidentiary development.  All requested development has been conducted and the claims have been returned to the Board for additional consideration.  

In March 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) and a transcript of that hearing is of record.  In a May 2014 letter, the Board advised the Veteran that the VLJ who conducted the March 2009 hearing is no longer employed by the Board, and informed her of her right to have a new hearing.  In June 2014, the Veteran informed VA that she does not desire another Board hearing.  As such, the Board finds that all due process has been afforded the Veteran with respect to her right to a hearing.  

The Board notes that, in addition to the paper claims file, there are two paperless, electronic files associated with the Veteran's claims located on Virtual VA and the Veterans Benefits Management System (VBMS).  An August 2014 review of the Virtual VA reveals an August 2014 Appellate Brief, with additional information and evidence that is either duplicative or irrelevant to the claims on appeal, while VBMS does not contain any data at this time.  


FINDING OF FACT

The most competent, credible, and probative evidence of record establishes that the Veteran's current left and right shoulder disabilities, diagnosed as moderate degenerative disease and bursitis of the left shoulder and mild degenerative disease of the right shoulder, were incurred as a result of active military service.


CONCLUSION OF LAW

Disabilities involving the left and right shoulder, diagnosed as moderate degenerative disease and bursitis of the left shoulder and mild degenerative disease of the right shoulder, were incurred as a result of the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that, given the favorable disposition of the claims for service connection for a left and right shoulder disability, all notification and development actions needed to fairly adjudicate these matters have been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The Veteran seeks service connection for disabilities involving her left and right shoulders, to include as secondary to her service-connected cervical spine disability.  In this regard, the Veteran has asserted that she injured her neck while moving beds from one dorm to another and carrying a mattress on her head.  The service treatment records (STRs) corroborate the Veteran's report as they show she incurred a neck injury during service while moving, which is the basis of the award of service connection for the cervical spine injury.  See November 2009 rating decision.  The Veteran has asserted that she also experienced problems and pain in her left and right shoulders during service due to the in-service cervical spine injury and that, as a result, service connection should be granted as directly due to the in-service injury or as secondary to the service-connected cervical spine disability.  

In general, service connection may be granted if the evidence establishes that the Veteran's claimed disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may be also established on a secondary basis for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  

Review of the record shows the Veteran has been diagnosed with moderate degenerative disease and bursitis of the left shoulder and mild degenerative disease of the right shoulder.  See January 2010 VA examination.  Based on these findings, the Board finds the initial criterion for establishing service connection has been met.  

As noted, the STRs show that, in January 1985, the Veteran injured her cervical spine/neck while moving.  In the days following the injury, the Veteran also reported having right shoulder pain since the incident, including in the right upper trapezius area.  She was subsequently placed on restricted duty due to her neck pain.  See STRs and AF Form 422 dated January 1985.  In February 1985, she reported having a recurrence of neck pain, with additional pain in the left shoulder, after working overhead above shoulder height.  She was subsequently re-certified for light duty, which precluded heavy lifting or strenuous work involving her neck and left arm or shoulder.  See AF Form 422, dated February and March 1985.  While her trapezius pain improved, the Veteran continued to report having neck and shoulder pain, particularly when doing strenuous work.  See April 1985 STR.  

Given the foregoing, the Board finds there is competent lay and medical evidence of an in-service injury involving the Veteran's left and right shoulders.  

The Veteran has reported having left and right shoulder pain since the in-service neck injury and, in this regard, the Board finds probative that she sought to establish service connection for left shoulder/neck pain immediately after service.  While her claim was initially denied, a July 1985 VA examination report reflects that she reported having right shoulder pain since the in-service injury.  The post-service treatment records also show the Veteran has reported having left and right shoulder pain and other symptoms, which she has consistently attributed to service and reported have persisted since service.  See VA and private treatment records from Dr. B.B.  

Given the foregoing, the Board finds there is competent and credible lay evidence of continuity of related symptomatology since service.  

As noted, the Veteran was diagnosed with moderate degenerative disease and bursitis of the left shoulder and mild degenerative disease of the right shoulder at the January 2010 VA examination.  The January 2010 VA examiner provided a negative nexus opinion regarding direct and secondary service connection.  Regarding direct service connection, the VA examiner opined that the Veteran's bilateral shoulder degenerative disease is less likely as not caused by or a result of her service-related activities, noting that there is no evidence documenting chronic, repetitive injury to either shoulder to medically justify the development of degenerative arthritis of the shoulders.  Given the rationale provided in this regard, it is not clear if the VA examiner considered the in-service complaints of left and right shoulder pain, particularly the service records showing complaints of recurring shoulder pain after continued overhead work above the shoulder level and other strenuous work.  Therefore, the probative value of the January 2010 VA opinion regarding direct service connection is lessened, as the Board is unable to determine if the examiner considered all relevant facts in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Nevertheless, in January 2011, the Veteran's treating physician submitted a medical statement in support of the Veteran's claims.  Dr. B.B. stated that he has reviewed the Veteran's STRs, private treatment records, and is familiar with the Veteran's medical history and, based on this information and evidence, he opined that the Veteran's current disabilities, namely bilateral shoulder arthritis, are most likely caused by or a result of her service-connected disabilities, noting that the Veteran's holding a bed above her head caused aggravation of the AC joints in the bilateral shoulders with continued pain to this day.  

While Dr. B.B. states that the Veteran's current bilateral shoulder disabilities are secondary to her service-connected cervical spine disability, the Board notes that the rationale provided in support of the opinion appears to relate the current bilateral shoulder disabilities to the in-service neck injury, e.g. carrying a mattress above her head, which aggravated the bilateral shoulder joints and resulted in continued pain to this day.  Regardless, the Board finds that Dr. B.B.'s January 2011 opinion is competent, credible, and probative evidence in support of the Veteran's claims, as it shows that the current left and right shoulder disabilities were likely caused by or a result of the in-service injury.  

Indeed, the Board notes that Dr. B.B. identified the specific facts that support his conclusion, i.e., that holding the mattress above her head affected the Veteran's bilateral shoulders and resulted in continued pain since service, and the Board finds probative that these facts are supported by the evidence of record, namely the competent lay and medical evidence of an in-service injury involving the Veteran's left and right shoulders and the competent and credible lay evidence of continuity of related symptomatology since service.  In this regard, it is clear that Dr. B.B. was aware of all relevant facts in this case, as he used such facts to support his conclusion.  In evaluating this claim, the Board finds particularly probative that there is no opposing medical opinion or evidence of record that is more probative than Dr. B.B.'s January 2011 opinion and which preponderates against a finding that the Veteran's current left and right shoulder disabilities were incurred coincident to or as a result of the in-service neck injury.  

Therefore, based on the foregoing, the Board finds the preponderance of the evidence supports the grant of service connection for left and right shoulder disabilities on a direct basis.  Indeed, as noted, the most competent, credible, and probative evidence of record establishes that the Veteran's current left and right shoulder disabilities were likely incurred as a result of an in-service event, i.e., the cervical spine injury.  Therefore, the Veteran's service connection claims are granted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for a left shoulder disability, diagnosed as moderate degenerative disease and bursitis of the left shoulder, is granted.  

Entitlement to service connection for a right shoulder disability, diagnosed as mild degenerative disease of the right shoulder, is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


